DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-19 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Dilmaghanian et al. (US Patent No. 8,167,660).
Regarding claim 1, the Dilmaghanian et al. (hereinafter Dilmaghanian) reference discloses a sealing ring (Figs. 2A, 13A) for a header of an implantable device, the sealing ring comprising: 
an outer ring (68,384) formed with, or consisting essentially of, a high-performance thermoplastic material being a polyaryl or a liquid-crystal polymer, with the polyaryl being selected from the group consisting of a poly(aryl ether sulfone), a polyaryletherketone, and a polyphenylene sulfide (Col. 8, Line 64-Col. 9, Line 1); and 
an inner ring (26,382) formed with, or consisting essentially of, a liquid silicone or a polyurethane (Col. 8, Lines 10-15); 
wherein said inner ring and said outer ring are arranged with a form fit relative to one another (Figs. 2A,13A).
Regarding claim 2, the Dilmaghanian reference discloses said inner ring is formed with at least one groove having a base and two opposite sides that extend from said base, and said outer ring engages in said groove with a form-fit engagement (Figs. 2A,13A).
Regarding claim 3, the Dilmaghanian reference discloses said outer ring is formed with at least one aperture (aperture of 68,384) and said inner ring has at least one bar (e.g. axial bar of 26,382), which extends from one side of said groove to the other side of the groove, and said at least one bar passes through said at least one aperture (Figs. 2A,13A).
Regarding claim 4, the Dilmaghanian reference discloses said at least one aperture formed in said outer ring is a slot (Figs. 2A,13A).
Regarding claim 5, the Dilmaghanian reference discloses said liquid silicone is selected from a two-component mixture of any Shore hardness which is biocompatible (Figs. 2A,13A).
Regarding claim 6, the Dilmaghanian reference discloses said outer ring. MPEP 2113 Product-by-Process Claims states that "If the product in the product-by-process claim is that same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process." Claim 6 is anticipated by Dilmaghanian. The process by which the outer ring is made is not a patentable distinction.
Regarding claim 7, the Dilmaghanian reference discloses said inner ring. MPEP 2113 Product-by-Process Claims states that "If the product in the product-by-process claim is that same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process." Claim 6 is anticipated by Dilmaghanian. The process by which the inner ring is made is not a patentable distinction.
Regarding claim 8, the Dilmaghanian reference discloses a contact socket for an implantable medical device (Title), the contact socket comprising at least one sealing ring according to claim 1.
Regarding claim 9, the Dilmaghanian reference discloses an implantable device, comprising a sealing ring according to claim 1 or a contact socket according to claim 8, and being an implantable cardioverter- defibrillator or an implantable spinal cord stimulator (Col. 1, Lines 20-29).
Regarding claims 10-19, the methods are obvious in view of the rejection of claims 1-7.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GILBERT Y LEE whose telephone number is (571)272-5894.  The examiner can normally be reached on Monday-Friday 8am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GILBERT Y LEE/Primary Examiner, Art Unit 3675